EXHIBIT32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. § 1350, as adopted pursuant to Pursuant to Section906 of the Sarbanes-Oxley Act of 2002, the undersigned hereby certifies that theAnnual Report on Form 10-K for the year ended September 30, 2013 of A & C United Agriculture Developing, Inc. (the “Company”) fully complies with the requirements of Section13(a) or Section15(d) of the Securities Exchange Act of 1934 and that the information contained in such Report fairly presents, in all material respects, the financial condition and results of operations of the Company. A & C United Agriculture Developing, Inc. Dated: December 16, 2013 By: /s/Yidan (Andy) Liu Yidan (Andy) Liu Chief Executive Officer/Chief Financial Officer A signed original of this written statement required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section906, has been provided to A & C United Agriculture Developing, Inc. and will be retained by A & C United Agriculture Developing, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
